DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The rejections under 35 U.S.C. § 112 have been withdrawn.

Claims 1-20 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Yoo et al. (US Patent #10643107) in view of Yu (US PGPUB #2020/0145642) further in view of Zhao et al. (US Patent #10140544) fail to teach a method comprising:
identifying, by at least one processor, multiple features of input data using a common feature extractor;
processing, by the at least one processor, at least some of the identified features of the input data using each of multiple pre-processing branches, each pre-processing branch comprising a first set of neural network layers and generating initial outputs associated with a different one of multiple data processing tasks;
combining, by the at least one processor, at least two of the initial outputs from at least two of the pre-processing branches to produce combined initial outputs; and
processing, by the at least one processor, at least some of the initial outputs or at least some of the combined initial outputs using each of multiple post-processing branches, each post-processing branch comprising a second set of neural network layers and generating final outputs associated with a different one of the multiple data processing tasks.

These limitations, in combination with the remaining limitations of independent Claims 1, 8, and 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651